Citation Nr: 0205640	
Decision Date: 05/31/02    Archive Date: 06/11/02

DOCKET NO.  94-28 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain 
with degenerative spurring at L3-4, currently evaluated as 40 
percent disabling.

2.  Entitlement to an increased rating for a tender scar that 
is a residual of a left ankle laceration, currently evaluated 
as 10 percent disabling.

3.  Entitlement to an increased rating for residuals of a 
left foot injury, currently evaluated as noncompensably 
disabling from July 21, 1998, including consideration of the 
propriety of a reduction of a 10 percent evaluation in effect 
from July 20, 1993.

4.  Entitlement to a total rating for compensation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from March 1966 to March 
1968, and from December 1970 to April 1974.

This case came before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1994 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).  In March 1998, the Board remanded 
the appeal in order to obtain additional VA Medical Center 
records and to conduct additional VA examinations.  We have 
reviewed the Remand orders and the development accomplished 
by the RO and hold that the Remand orders were fully complied 
with and that the Board may proceed with a determination of 
this appeal.  Stegall v. West, 11 Vet. App. 268 (1998).

In April 2002, the appellant's representative submitted a 
brief to the Board that included a claim for service 
connection for diabetes mellitus.  The representative also 
requested that consideration of entitlement to a total rating 
based on individual unemployability due to diabetes mellitus 
be undertaken by the RO at the same time the new claim is 
considered.  The Board refers these issues to the RO to take 
appropriate action with respect to this claim, as the Board 
does not have jurisdiction over this claim.  Absent a 
decision, a notice of disagreement, a statement of the case 
and a substantive appeal, the Board does not have 
jurisdiction of the issue.  Rowell v. Principi, 4 Vet. App. 9 
(1993); Roy v. Brown, 5 Vet. App. 554 (1993), Black v. Brown, 
10 Vet. App. 279 (1997), Shockley v. West, 11 Vet. App. 208 
(1998).  


FINDINGS OF FACT

1.  The appellant is currently in receipt of the maximum 
schedular evaluation for lumbosacral strain with degenerative 
spurring at L3-4.

2.  The appellant is currently in receipt of the maximum 
schedular evaluation for a tender scar that is a residual of 
a left ankle laceration.

3.  The residuals of the appellant's service connected left 
foot injury are indicative of no more than a moderate foot 
injury.  

4.  Improvement in the residuals of the service connected 
left foot injury under the ordinary conditions of life and 
work from July 21, 1998 has not been shown.

5.  The appellant's service connected disabilities do not 
result in unemployability.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for lumbosacral 
strain with degenerative spurring at L3-4 have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2001); 38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5295-5292 (2001).

2.  The criteria for an increased evaluation for a tender 
scar that is a residual of a left ankle laceration have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2001); 
38 C.F.R. Part 4, § 4.118, Diagnostic Code 7804 (2001).

3.  The residuals of a left foot injury are no more than 10 
percent disabling from July 20, 1993.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2001); 38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5284 (2001).

4.  The regulatory requirements for restoration of a 10 
percent evaluation of the residuals of a left foot injury 
from July 21, 1998 have been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 3.105, 3.344, 4.71a, 
Diagnostic Code 5284 (2001).

5.  A total disability rating for compensation purposes based 
on individual unemployability is not warranted. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 3.655, 
4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection was established in an October 1975 rating 
decision for: mild recurrent fibromyositis of the lumbar 
spine (noncompensable); and old healed laceration of the left 
ankle (noncompensable); and an old healed injury to the talus 
of the left foot (noncompensable).  This appeal stems from a 
January 1994 rating decision that awarded the following 
disability evaluations: recurrent fibromyositis of the lumbar 
spine (10 percent); laceration of the left ankle (10 
percent); and a healed injury to the talus of the left foot 
(10 percent).  The combined disability evaluation was 30 
percent from July 20, 1993.

The appellant perfected an appeal from this rating decision 
and alleged that he was more severely disabled than the 
combined 30 percent evaluation reflected.  On a claim for an 
original or an increased rating, the claimant will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

During the pendency of the appeal, entitlement to a total 
rating based on individual unemployability was considered and 
denied.

The Board remanded the appeal in March 1998 for further 
development and examination.  A VA examination was conducted 
on July 21, 1998.  As a result of the findings regarding the 
service connected residuals of the left foot injury, the 
evaluation was decreased in a June 2000 Supplemental 
Statement of the Case to a noncompensable evaluation from 
July 21, 1998, the date of the VA examination.  The appellant 
has further contended that the evaluation for his service 
connected left foot injury should not have been reduced.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  In this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled. 

The duty to notify the appellant and his representative of 
any information and evidence needed to substantiate and 
complete a claim has been met.  38 U.S.C.A. §§ 5102, 5103A 
(West Supp. 2001); 38 C.F.R. § 3.159(b) (2001).  By virtue of 
the 1994 rating decision, and the Statement of the Case and 
Supplemental Statements of the Case issued during the 
pendency of this appeal, the appellant and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the claims for 
increased ratings.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed. 

The duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim has been met.  38 
U.S.C.A. § 5103A (West Supp. 2001); 38 C.F.R. § 3.159(c) 
(2001).  The RO made reasonable efforts to obtain relevant 
records adequately identified by the appellant, in fact, it 
appears that all evidence identified by the appellant 
relative to this claim has been obtained and associated with 
the claims folder.  Service medical records were previously 
obtained and associated with the claims folder.  The 
vocational rehabilitation folder was obtained.  The appellant 
identified treatment at the VA Medical Center and this 
evidence was obtained by the RO.  The appellant has not 
referenced any unobtained evidence that might aid in 
substantiating the claim or that might be pertinent to the 
bases of the denial of the claim.  

Hearings were conducted before the RO in May 1994 and April 
1997 and these transcripts were associated with the claims 
folder.  At the time of the hearings, the appellant was 
informed of the evidence needed to substantiate his claims 
pursuant to 38 C.F.R. § 3.103 (2001).

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 38 C.F.R. § 3.159(c)(4) (2001).  The appellant 
was afforded VA examinations in September 1993, November 1996 
and July 1998 that specifically addressed the questions under 
current appellate consideration.

In the circumstances of this case, a remand because of the 
passage of the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  


Increased rating claims.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2001).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2001); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  Lay 
testimony is competent only when it regards the readily 
observable features or symptoms of injury or illness.  Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994).  The appellant is 
competent to state that his condition is worse.  However, the 
training and experience of the medical personnel makes their 
findings more probative as to the extent of the disability.  
The Board generally assigns more probative value to the 
objective observations of trained medical personnel when 
compared to the subjective reports of interested parties. 

The Board also considers the application of 38 C.F.R. §§ 4.40 
and 4.45 when rating a musculoskeletal disabilities.  
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. 
Brown, 8 Vet. App. 202 (1995); Johnson v. Brown, 9 Vet. 
App. 7, 10-11 (1996).  In assessing the functional loss, if 
any, of a musculoskeletal disability, inquiry must be 
directed towards findings of less movement that normal; more 
movement than normal; weakened movement; excess fatigability; 
incoordination; and painful movement.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lumbosacral strain with degenerative spurring at L3-4.

Service connection for recurrent fibromyositis of the lumbar 
spine was established in an October 1975 rating decision.  A 
noncompensable evaluation was assigned.  In the January 1994 
rating decision on appeal, a 10 percent evaluation was 
assigned from July 20, 1993.  In February 1997, the 
disability was recharacterized as lumbosacral strain.

A VA examination was conducted in September 1993.  The 
appellant complained of intermittent pain in the lower back 
that did not radiate.  He had increased discomfort with all 
activities.  He worked in a tire factory and was on his feet 
all day.  He avoided bending and lifting.  He denied numbness 
or weakness.  He did not wear a back brace and had not 
undergone surgery.  There was no bowel or bladder discomfort.  
On physical examination of the lumbar spine, there was 
tenderness to palpation at the lumbar vertebra three through 
the sacral vertebra five level and mid-line as well.  In 
addition, he had tenderness to palpation over the paraspinous 
musculature at this level as well.  He had full range of 
motion.  The remainder of the back examination was normal.  
Recurrent fibromyositis of the lumbar spine was diagnosed.  

VA Medical Center records from February 1994 documented the 
appellant's complaint of a 6-7 month history of low back 
pain.  On examination there was no atrophy.  His reflexes 
were 1+ and equal bilaterally.  Sensation was splotchy.  
Range of motion and strength in his feet and toes was within 
normal limits. 

The appellant testified before the RO in May 1994.  When he 
stood for any period of time he had low back pain that was so 
bad he could not even lie down.  He had worked in a back 
brace on and off for years.  He had some pain all of the 
time.  He was only able to bend over about 3/4 of the way and 
then almost got stuck.  The pain was all of the way up from 
his leg and into his buttock.  Sometimes it felt like he was 
stuck with a hot needle.  Sometimes he was on bed rest.  
During the last 2-3 years of his job they put him on a 
concrete floor and that was when he really started having 
problems with his back and foot.

He participated in physical therapy in April 1996 for low 
back pain with radiculopathy and left heel and leg pain.  
Nerve conduction studies indicated chronic denervation 
changes in the S-1 distribution that could be consistent with 
radiculopathy.

A VA examination was conducted in November 1996.  On physical 
examination he moved around and did not excessively stretch 
his back for motion.  The iliac crests were at the same 
level.  There was normal lumbosacral lordosis.  Flexion was 
to 15 degrees; extension to 2 degrees; and lateral bending 
was to 10 degrees bilaterally with normal symmetrical 
vertebral motion.  There was no muscle spasm.  He walked with 
a normal gait and could heel and toe walk.  There was no 
tenderness to palpation of the spine, paraspinal, or 
trochanteric areas.  Knee and ankle jerks were present, brisk 
and equal bilaterally.  Straight leg raising was to 90 
degrees without discomfort.  There was good range of motion 
of the hip without discomfort.  X-ray examination revealed 
that the vertebrae were well aligned with no evidence of 
fracture or dislocation, either recent or old.  The disc 
spaces were well maintained with no narrowing at any level.  
There was spurring and lipping that was in keeping with his 
age.  The hips and sacroiliac joints were intact.  The 
examiner concluded that the appellant had suffered a lumbar 
sprain as a result of his accident in service.  This healed, 
and he was able to work in a very strenuous job for better 
than 15 years.  His X-rays showed wear and tear commensurate 
with his age and perhaps a little more.  He had degenerative 
lumbar disc disease that was causing him pain and that was 
due to aging as well as wear and tear on his back.  This was 
not caused by the lumbar sprain he sustained in service.

The same examiner reviewed the appellant's claims folder in 
January 1997 in response to an RO inquiry.  The examiner 
reiterated that the appellant had suffered a lumbar sprain in 
service that had healed.  He did not feel that the appellant 
currently had fibromyositis or that he had ever had that.  
This was a non-distinct term.

VA Medical Center records dated in April 1997 documented 
negative straight leg raising bilaterally, no loss of 
sensation, and 5/5 strength bilaterally throughout.  He had 
an exacerbation of back and left leg pain after a 3-hour car 
ride in March 1998.

The appellant testified before the RO in April 1997.  In sum, 
the appellant reiterated his earlier contentions and 
indicated that his back had worsened.  He was unable to 
exercise or walk around the mall, and if he did he would have 
to go back home and rest.

A VA orthopedic examination was conducted in July 1998.  The 
claims folder and hearing testimony was reviewed.  The 
appellant reported that occasionally when he was walking his 
legs gave way and this came from his back.  He walked with a 
marked limp and a tendency to circumduct the left leg and 
foot as he came through the swing phase of the gait.  The 
examiner later indicated that his gait demonstrated 
incoordination that was predominantly because of spine 
stiffness.  He disrobed with some indication of stiffness and 
low back pain with flexion.  Standing, his pelvis and 
shoulders were level.  There was a slight fullness to the 
left of midline in the thoracolumbar area that was 
accentuated with forward flexion.  Flexion was to 55 degrees; 
extension to 0 degrees; left lateral bending to 30 degrees; 
right lateral bending to 20 degrees.  He had pain in the 
extremes of those movements.  He had a tendency to bend his 
knees when he came to the erect position from flexion.  The 
examiner was unable to establish any muscle spasm on forward 
bending.  He was able to heel and toe walk well.  His 
reflexes were 1+ at the knee and ankle.  He described 
radiating pain down the left lower extremity.  Straight leg 
raising was possible to 60 degrees and was painful on the 
left.  X-ray examination of the lumbar spine revealed a 
scoliotic curve.  Spur formation was present on L3 and L4.  
There was no spondylolysis or spondylolisthesis.  He 
demonstrated a great deal of stiffness getting out of a chair 
and rolling off the examination table because of back 
discomfort.  His symptoms in the low back were based on the 
degenerative changes that were present at L3-L4 and some 
distal intermittent radiculitis.  

A VA neurological examination was conducted in July 1998.  
Nerve velocity testing on the left was within normal limits.  
Electromyography of the left lower extremity revealed 
findings possibly consistent with a chronic left S1 
radiculopathy, although this was a very liberal 
interpretation of the results.  Magnetic resonance imaging 
revealed no evidence of disc herniation or nerve root 
compression.  His chronic low back pain appeared to be 
musculoskeletal with no objective evidence of lower extremity 
radiculopathy.

The appellant's service connected lumbosacral strain with 
degenerative spurring is evaluated under the criteria for 
lumbosacral strain and is currently evaluated as 40 percent 
disabling.  Severe lumbosacral strain; with listing of whole 
spine to opposite side, positive Goldthwaite's sign; marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, is assigned a 40 percent 
rating.  Lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position, is assigned a 20 percent rating.  
Lumbosacral strain with characteristic pain on motion is 
assigned a 10 percent rating.  With slight subjective 
symptoms only, a 0 percent rating is warranted.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5295 (2001).  The appellant is 
currently in receipt of the maximum schedular evaluation for 
lumbosacral strain and a higher evaluation is not possible 
under these criteria.  

We have considered whether a higher evaluation is warranted 
under another applicable Diagnostic Code for the lumbar 
spine.  Severe limitation of motion of the lumbar spine 
warrants a 40 percent rating; moderate limitation of motion 
warrants a 20 percent rating; and slight limitation of motion 
warrants a 10 percent rating.  38 C.F.R. § 4.71a; Diagnostic 
Code 5292 (2001).  Therefore, the appellant is currently in 
receipt of the maximum schedular evaluation for limitation of 
motion.

We have considered whether a higher evaluation is possible 
under the criteria for evaluating intervertebral disc 
syndrome as an evaluation higher than 40 percent is available 
under these criteria.  38 C.F.R. § 4.71a; Diagnostic Code 
5293 (2001).  Evaluation under these criteria is not 
appropriate in this case.  The appellant is not service 
connected for intervertebral disc syndrome and we further 
note that the VA examiner in both November 1996 and January 
1997 made it very clear that the onset of degenerative disc 
disease in the appellant was not related to the service 
connected lumbosacral strain.  There is no competent medical 
opinion that would suggest otherwise.  In the absence of any 
evidence of ankylosis or vertebral fracture, no other 
diagnostic criteria are for consideration.

We have considered the appellant's functional impairment, 
however it is established that the DeLuca provisions are 
applicable to limitation of motion, and the appellant is 
already in receipt of the maximum evaluation for a limitation 
in range of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

In light of the foregoing, we hold that the preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

Tender scar, residual of a left ankle laceration.

Service connection for an old healed laceration of the left 
ankle was established in an October 1975 rating decision.  A 
noncompensable evaluation was assigned.  In the January 1994 
rating decision on appeal, a 10 percent evaluation was 
assigned from July 20, 1993.

A VA examination was conducted in September 1993.  
Examination of the left ankle revealed a well-healed slightly 
tender eight-centimeter horizontal scar medially.  There was 
no edema.

VA Medical Center records in February 1994 documented the 
appellant's feeling that his ankle was weak.  On examination, 
range of motion and strength in the feet was normal.  

The appellant testified before the RO in May 1994.  His ankle 
got tender and would puff up under where the scar was.  It 
swelled not a lot, but a little bit.

VA Medical Center records dated in March 1995 documented a 
complaint of left leg pain.  The appellant reported that his 
Achilles tendon had been severed in service.  Examination 
revealed a well-healed scar over his heel.  There was no 
swelling of the foot or ankle.  There was no calf swelling or 
tenderness and reflexes were 2+ and equal.  In January 1996 
records, his scar was well healed.

A VA examination was conducted in November 1996.  The left 
ankle had a scar medially, that started at the Achilles 
tendon and ran to the medial malleolus.  It was well healed.  
He had full range of motion in his ankle- it was said to be 
completely normal and equal to the opposite side.  The 
muscles worked normally.  There was no tenderness beneath the 
scar.  X-ray examination of the ankle showed no 
abnormalities.  The examiner detected no permanent impairment 
from the inservice injury.

The appellant testified before the RO in April 1997.  On some 
days the scar hurt and he had to get off of the leg and prop 
his foot up.  The scar was still tender to the touch.

A VA examination was conducted in July 1998.  Examination 
revealed an almost horizontal, well healed, thin incision 
that was approximately 4 inches in length.  Percussion over 
the scar did not produce symptoms of reference of pain or 
tingling along the course of the nerves.  Slightly distal to 
the incision he had hypalgesia and hypesthesia along the 
medial and lateral border of the foot and into the distal 
portion of the longitudinal arch.  There were no signs of 
motor loss to the intrinsic musculature of the foot.  The 
examiner was unable to see definite evidence of a neurapraxia 
secondary to the old laceration.

The service connected scar is currently evaluated under the 
criteria for rating superficial scars.  Superficial scars 
that are tender and painful on objective demonstration are 
assigned a separate 10 percent evaluation.  38 C.F.R. 
§ 4.118; Diagnostic Code 7804 (2001).  The appellant is 
currently in receipt of the maximum schedular evaluation for 
his service connected scar and a higher evaluation is not 
possible under the applicable criteria.  Accordingly, the 
preponderance of the evidence is against the claim and the 
appellant's testimony does not provide a basis for a higher 
evaluation.

Residuals of a left foot injury.

Service connection was granted in an October 19975 rating 
decision for a healed injury to the talus of the left foot 
and the disability was assigned a noncompensable evaluation.  
The combined schedular evaluation was 0 percent.  In a March 
1975 rating decision, a 10 percent combined evaluation was 
assigned.

In the January 1994 rating decision on appeal, the left foot 
disability was assigned a 10 percent evaluation from July 20, 
1993.  The combined schedular evaluation was 30 percent.  In 
June 2000, the evaluation was reduced to the noncompensable 
rate from July 21, 1998, which was the date of a VA 
examination.  However, the combined schedular evaluation was 
increased to 50 percent from July 21, 1998 due to the 
assignment of a higher evaluation for the service connected 
low back disability.

It is noted that in reducing the appellant's disability 
rating for his left foot disability, the RO did not comply 
with the procedures set forth under 38 C.F.R. § 3.105(e) 
(2001).  However, the VA General Counsel has held that the 
provisions of 38 C.F.R. § 3.105(e) do not apply where there 
is no reduction in the amount of compensation payable.  It is 
only applicable where there is both a reduction in evaluation 
and a reduction or discontinuance of compensation payable.  
Therefore, where the evaluation of a specific disability is 
reduced, but the amount of compensation is not reduced 
because of a simultaneous increase in the evaluation of one 
or more other disabilities, these provisions are not 
applicable.  VAOPGCPREC 71-91 (November 7, 1991).  In this 
case there was a simultaneous increase in the combined 
schedular evaluation at the same time the percentage was 
reduced for the service connected left foot disability.  
Accordingly, the Board finds that the provisions of 38 C.F.R. 
§ 3.105(e) are not applicable and there is no due process 
violation in this regard.

However, the evaluation for the residuals of his left foot 
injury was in effect for five or more years, and therefore 
this case is subject to the requirements set forth at 38 
C.F.R. § 3.344(a) and (b) (2001).  38 C.F.R. § 3.344(c) 
(2001).  The 10 percent evaluation was in effect for exactly 
five years.

Also, several general regulations are applicable to all 
rating reduction cases, regardless of whether the rating at 
issue has been in effect for five or more years.  Certain 
regulations "impose a clear requirement that VA rating 
reductions, as with all VA rating decisions, be based upon 
review of the entire history of the veteran's disability." 
Brown v. Brown, 5 Vet. App. 413, 420 (referring to 38 C.F.R. 
§§ 4.1, 4.2, 4.13).  A rating reduction case requires 
ascertaining "whether the evidence reflects an actual change 
in the disability and whether the examination reports 
reflecting such change are based upon thorough examinations." 
Brown, 5 Vet. App. at 421.  Thus in any rating-reduction case 
not only must it be determined that an improvement in a 
disability has actually occurred but also that improvement 
reflects an improvement under the ordinary conditions of life 
and work.  Regulations also provide that reexamination 
disclosing improvement will warrant reduction in the rating.  
38 C.F.R. § 3.344(c) (2001).

A VA examination was conducted in September 1993.  The 
appellant reported intermittent pain in the left heel.  It 
was aggravated if he stood more than 3 hours.  He was unable 
to run and complained of diminished sensation on the sole of 
his foot.  Examination revealed tenderness to palpation at 
the plantar surface of the heel.  He ambulated with a slight 
limp and was unable to heel walk.  (In response to this 
examination, a 10 percent evaluation assigned).

VA Medical Center records dated in February 1994 documented 
normal range of motion and strength in the feet and toes.  

The appellant testified before the RO in May 1994.  Any time 
he stood for over 2 hours he got pain in his foot and 
numbness.  Sometimes he could hardly stand.  He had 
discomfort if he tried to rise up on his toes.  He felt the 
pain across the top part of the foot in the same area of the 
original injury.  Sometimes he got to the point where he 
could not stand on the foot at all.  His ankle was very sore 
and gave way.

X-ray examination of the foot in July 1994 revealed minimal 
spurring around the talonavicular joint.  VA Medical Center 
records dated in March 1995 documented his complaint of left 
leg pain.  There was no swelling of the foot on examination.  
X-ray examination in December 1995 revealed minimal spurring 
around the talonavicular joint.

He participated in physical therapy in April 1996 for 
complaints that included left heel and leg pain.

A VA examination was conducted in November 1996.  On 
examination he walked with a normal gait.  He could walk on 
his heels and toes.  He had full range of motion of the ankle 
with dorsiflexion to 40 degrees bilaterally and plantar 
flexion to 70 degrees bilaterally.  All of the muscles worked 
normally.  Ankle motion was completely normal and equal to 
the opposite side.  X-ray of the ankle and foot showed no 
abnormalities.  The examiner indicated that he could detect 
no permanent impairment from the original injury.  (In 
February 1997 the 10 percent evaluation was confirmed and 
continued).

The appellant testified before the RO in April 1997.  The 
appellant stated that any time he stood on his left foot for 
more than 30 minutes he would develop numbness.  He had tried 
numerous pairs of shoes and inserts and nothing had worked.  
The pain traveled up his leg.

In March 1998, the appellant reported his left foot had gone 
numb after a 3-hour car ride.

A VA orthopedic examination was conducted in July 1998.  The 
appellant walked with a marked limp.  He reported that he was 
unable to stand for more than 30-40 minutes at a time before 
he developed foot numbness and pain.  On examination, he 
expressed hypalgesia and hypesthesia along the medial and 
lateral border of the foot and into the distal portion of the 
longitudinal arch.  There was no sign of motor loss to the 
intrinsic muscles of the foot.  His ankles showed 15 degrees 
of dorsiflexion bilaterally and plantar flexion to 45 degrees 
bilaterally.  Motion of the hindfoot was comparable 
bilaterally.  Multiple films of the left foot and ankle 
revealed no pathological process.  It was felt that range of 
motion of the left ankle was complete.  

A VA neurological examination was also conducted in July 
1998.  The appellant complained of patchy numbness in his 
left heel and left great toe.  On neurological examination, 
all major muscle groups were within normal limits.  He was 
able to stand on his heels and toes.  Although he complained 
of loss of pinprick sensation involving the entire left lower 
extremity in a patchy distribution, there was inconsistent 
reporting on repeat examination.  There was a non-
physiological distribution.  Otherwise, pain, touch and 
proprioception were intact in the lower extremities.  
Achilles tendon jerks were 2+ and symmetrical.  Plantar 
responses were flexor bilaterally.  (This was the examination 
that served as the basis for the reduction of the disability 
rating to the noncompensable level).

Severe foot injuries are assigned a 30 percent evaluation.  
Moderately severe foot injuries are assigned a 20 percent 
evaluation.  For moderate foot injuries a 10 percent 
evaluation is warranted.  With actual loss of use of the 
foot, the disability is to be rated at 40 percent.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5284 (2001).

-10 percent evaluation from July 20, 1993

The preponderance of the evidence is against an evaluation 
higher than 10 percent from July 20, 1993 because there is no 
showing that the appellant has a moderately severe left foot 
injury.  Examinations as well as VA Medical Center records 
throughout this appeal period record full range of motion in 
the foot and only minimal or no findings on X-ray 
examination.  We have considered the appellant's testimony, 
however we find that the objective medical evidence of record 
is more probative as to the actual level of current 
disability when weighed against his subjective complaints.  
Accordingly, the claim for a higher evaluation is denied.

-0 percent from July 21, 1998

Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  38 C.F.R. § 3.344(a) (2001).  In the 
instant case, the reduction was based on examinations that 
were more full and complete than the VA examinations 
conducted in September 1993 or in November 1996; because in 
July 1998, both orthopedic and neurological examinations were 
conducted.

However, the evidence does not support a finding that an 
actual improvement in the left foot disability had occurred 
or that this improvement reflected an improvement under the 
ordinary conditions of life and work.  The appellant's 
contentions remain consistent in testimony, on examination, 
and in the VA Medical Center records; he has described foot 
pain and numbness that impacted his ability to work, walk and 
drive long distances.  

The VA examination in September 1993 upon which the 10 
percent evaluation was assigned, reported subjective 
complaints of diminished sensation, tenderness to palpation 
and the objective observation of a limp.  The VA examination 
in November 1996 upon which the 10 percent evaluation was 
confirmed and continued documented no permanent impairment, 
normal gait and full range of motion.  The VA examinations in 
July 1998 upon which the reduction to a noncompensable 
evaluation was made, documented subjective complaints of 
numbness and pain, an objective observation of a limp, 
findings of full range of motion and a non-physiologic 
distribution to the reported loss of sensation.  So while the 
left foot disability is demonstrated more by subjective 
complaint rather that objective findings, we cannot hold that 
based on the examinations of record that actual improvement 
was shown in July 1998, especially when we consider whether 
improvement was shown under the ordinary conditions of life 
and work.  The appellant's complaints remain unchanged and 
the objective findings on examination remain similar.  
Therefore, the 10 percent evaluation for the left foot 
disability is restored, and for the reasons previously 
stated, the preponderance of the evidence is against a higher 
evaluation.

Total rating based on individual unemployability.

Total disability ratings for compensation purposes based on 
individual unemployability may be assigned where the combined 
schedular rating for the veteran's service-connected 
disabilities is less than 100 percent and when it is found 
that such disorders are sufficient to render the veteran 
unemployable.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2001).  If there is only one such 
service-connected disability, it must be ratable at 60 
percent or more, and if there are two or more service-
connected disabilities, at least one must be rated at 40 
percent or more with a combined rating of 70 percent or more.  
It is further provided that the existence or degree of 
nonservice-connected disabilities, or previous 
unemployability or age will be disregarded when the 
percentages referred to above are met.  38 C.F.R. §§ 4.16(a), 
4.19 (2001), Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).

In light of the Board's decision above, the appellant's 
service connected disabilities are: lumbosacral strain 
disability (40 percent); a left ankle scar (10 percent); 
residuals of a left foot injury (10 percent).  His combined 
schedular evaluation is now 50 percent.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2001).  
For the purpose of establishing one 60 percent disability, 
disabilities resulting from a common etiology or single 
accident or affecting a single body system will be considered 
as one disability.  38 C.F.R. § 4.16(a)(2)(3) (2001).  
Nevertheless, his 3 service connected disabilities do not 
combine to one 60 percent disability.  The appellant fails to 
meet the schedular standards for a total rating based on 
individual unemployability and there is no legal merit to the 
claim based upon schedular requirements.

The appellant has testified that he is unable to work due to 
his service connected disabilities.  The residuals of his 
left foot injury caused pain and swelling when he worked, and 
his back pain and left leg pain also contributed to his 
inability to continue working.  The Board has thoroughly 
reviewed the claims file in its entirety.  In addition to the 
evidence cited above, in October 1996, the appellant's 
employer certified that the appellant had performed 
production work and that no concessions had been made by 
reason of his disability.  He last worked in February 1994.  
The reason given for his departure was voluntary resignation, 
permanent layoff, no recall.

At the conclusion of VA examinations in July 1998, the 
examiner stated that the disability the appellant had from 
his low back and left ankle disorder should not result in 
unemployability.

Examination of his Vocational Rehabilitation folder revealed 
a determination that the appellant's service connected 
disability materially contributed to the impairment of his 
employability.  The appellant perceived his disability as 
very severe and totally disabling.  It was agreed that he was 
a not a candidate for rehabilitation or employment unless his 
functioning improved and his pain level went down.

The appellant has 15 years of education and had worked for a 
tire company from 1974 to 1994 in assembly line and other 
heavy work.

The Board must note that no medical professional has stated 
that the appellant's service-connected disabilities render 
the appellant unemployable.  Rather, the VA examiner who 
considered the question of unemployability determined that 
the appellant was not unemployable due to his service 
connected disabilities.

Although the appellant is unemployed, this is not a 
determination that he is unemployable.  The Vocational 
Rehabilitation services concluded that the appellant's 
service connected disabilities materially contributed to the 
impairment of his employability, but this is not the same as 
unemployability.  Competent medical opinion is afforded a 
high degree of probative value, and the medical examiner 
concluded that the service connected disabilities did not 
render the appellant unemployable.  The appellant's previous 
employer indicated that no accommodations had been made for 
his disabilities and that his separation from the company was 
voluntary.  This too is afforded a high degree of probative 
value.  This evidence outweighs the appellant's contentions.  
The Board finds that the entire record, as a whole, 
establishes that the appellant is not unemployable due to the 
service-connected disabilities.  Accordingly, a total rating 
for compensation on the basis of individual unemployability 
is not warranted.

Extraschedular consideration.

In an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2001).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).  The RO in this case considered this regulation but 
concluded that referral was not necessary.  The Board agrees.  
In this regard, the Board finds that the schedular criteria 
and currently assigned evaluations for the left foot, scar 
and lumbar spine disabilities are adequate as the case does 
not present an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
schedular standards.  The assignment of a high schedular 
evaluation is recognition of substantial interference with 
employment.  However, competent, objective evidence of marked 
inference with employment or frequent periods of 
hospitalization due to service connected disability has not 
been shown.


ORDER

An increased rating for lumbosacral strain with degenerative 
spurring at L3-4 is denied.  An increased rating for a tender 
scar that is a residual of a left ankle laceration is denied.  
A 10 percent evaluation for residuals of a left foot injury 
is restored from July 21, 1998, subject to the controlling 
regulations applicable to the payment of monetary awards.  An 
increased rating for residuals of a left foot disability from 
July 20, 1993 is denied.  A total rating for compensation 
based on individual unemployability is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

